Citation Nr: 1535708	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  07-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

2. Entitlement to service connection for a left hip disability, to include secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

3. Entitlement to service connection for a right knee disability, to include secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

4. Entitlement to service connection for a left knee disability, to include secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

5. Entitlement to service connection for a right foot disability, to include secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.

6. Entitlement to service connection for a left foot disability, to include secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968, and from September 1969 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This claim was previously remanded by the Board in July 2009, January 2013, and September 2013.  The requirements of the remands were substantially fulfilled and the case was properly returned to the Board.  

The Veteran was afforded an April 2009 hearing before a Veterans Law Judge no longer employed at the Board.  The Veteran elected to have a new hearing.  This hearing took place in November 2012 via videoconference before the undersigned.  Transcripts of the hearings are in the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records and his July 2013 Appellant Brief are located in Virtual VA.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right hip disability is not related to service or any service-connected disability.  

2.  The preponderance of the evidence shows that the Veteran's left hip disability is not related to service or any service-connected disability.  

3.  The preponderance of the evidence shows that the Veteran's right knee disability is not related to service or any service-connected disability.  

4.  The preponderance of the evidence shows that the Veteran's left knee disability is not related to service or any service-connected disability.  

5.  The preponderance of the evidence shows that the Veteran's right foot disability is not related to service or any service-connected disability.  

6.  The preponderance of the evidence shows that the Veteran's left foot disability is not related to service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's right hip disability was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

2.  The Veteran's left hip disability was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.  

3.  The Veteran's right knee disability was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.  

4.  The Veteran's left knee disability was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.  

5.  The Veteran's right foot disability was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.  

6.  The Veteran's left foot disability was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2006 and June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in December 2009, December 2010, March 2013, and November 2013.  There is no additional evidence that need be obtained.  

Merits of the Claims

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes osteoarthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as osteoarthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records do not reveal any complaints, findings or diagnosis of any hip, knee or foot disorder.  His June 1964 enlistment examination, August 1968 separation examination, and August 1969 enlistment examination were all devoid of the claimed injuries.  In June 1971, the Veteran had left thigh pain which was noted to be radicular.  Left leg weakness was also noted.  His June 1976 separation examination noted only his back injuries.  There is no evidence that arthritis of the hips, knees or feet was compensably disabling within one year of the appellant's separation from active duty.  

In a July 1998 VA outpatient treatment record, the Veteran reported left knee pain while walking.  In January 2007, he was noted to have limited right lower extremity motion.  The Veteran stated that his hips and knees had gone bad because of his back disabilities, but the doctor examining him did not agree, instead recommending weight loss.  She also noted that the examination was not for compensation purposes.  

A January 2007 private medical record from Dr. D.S. noted that the Veteran had moderately symptomatic osteoarthritis with both right knee and bilateral hip pain.  He also suffered from chronic lumbar degenerative arthritis.  The doctor opined that the pain the Veteran experienced in his hips and knee might be aggravated by chronic lumbar degenerative arthritis.  Dr. D.S. did not provide any rationale to support this conclusion.  

The Veteran was afforded a VA examination in December 2009.  The examiner noted limited painful motion in the hips and probable osteoarthritis of right hip joint.  The examiner also noted osteoarthritis in both knees, and a past right ankle fracture with mild osteoarthritis.  Lastly, the examiner noted osteoarthritis bilaterally of the great toes and a past industrial injury to the left great toe in 1978.  The examiner opined that the Veteran's hip conditions, knee conditions, and foot conditions were neither aggravated nor caused by his lumbar spine condition.  The examiner's rationale was that the Veteran gave no history of complaints or injuries to his hips, knees, or feet while on active military service.  Further, the examiner opined that a review of service medical records did not find entries regarding hip, knee, or foot disorders while on active military duty.  

Imaging of the Veterans joints in February 2010 showed mild osteoarthritis of the right hip, minimal osteophytosis/spurring of the tibiotalar joint in keeping with osteoarthritis and prominent traction osteophyte of the calcaneus at the plantar fascia insertion site of the ankle, mild osteoarthritis at the first metatarsophalangeal joint of the great toes, and mild medial compartment osteoarthritis raising the possibility of early osteoarthritis in the knees.

The Veteran was afforded a VA examination in December 2010.  Following that examination the examiner opined that it was unlikely that the current bilateral foot, knee, ankle, and hip disabilities were causally or etiologically related to his military service duties while in the service or as a jet mechanic from 1969-1973.  The examiner stated it was more likely that the disabilities were related to the rigors of aging and generalized osteoarthritis which at his age of 64 was still mild.  There was no evidence in the medical literature or in the examiner's 40 years of medical practice experience to suggest that lumbosacral degenerative disc and joint disease are causally or proximately related to hip, knee, ankle, and feet disorders.  Therefore, the VA examiner concluded that degenerative osteoarthritis of the right hip, knees, ankles, and first metatarsophalangeal arthritis were all unrelated to the Veteran's back disabilities.

The Veteran was afforded another VA examination in March 2013.  There, the examiner declined to make a diagnosis regarding any foot disorder because while the Veteran had constant use of a cane and occasionally of a walker, the feet had no functional impact.  The examiner noted that the Veteran's right hip osteoarthritis and left hip strain limited standing and walking.  The Veteran's degenerative joint disease of the knees impacted work in the form of difficulty walking, standing, kneeling, bending, or climbing stairs and inclines.  The examiner opined, however, that the Veteran's disabilities were less likely than not directly related to his service because no such injuries were reported in service.  Further, the Veteran had a full range of hip and knee motion at his inservice medical board.  The examiner opined that the Veteran's disabilities were less likely than not secondary to his back disability.  The examiner's rationale was that there was nothing to suggest such a relationship and no reports in service of falls resulting in injury other than to the back. Furthermore, the medical literature was silent for evidence that lumbar degenerative disease would cause disease in other joints.  The examiner noted the Veteran has osteoarthritis, often found in aging persons.

The Veteran was afforded another VA examination in November 2013.  He was noted to have degenerative joint disease in the metatarsophalangeal joints with limited motion.  The examiner noted there was no functional impact.  Degenerative joint disease of the hips was also diagnosed, as was degenerative joint disease of the knees.  The examiner noted the Veteran's report of knee bilaterally for many years back in the early 1980's.  The Veteran stated that his joint disorders were secondary to his back condition which has caused him to walk with an abnormal gait and put increased stress on the knees.  The examiner, a physician, opined he agreed with the March 2013 examiner's (a nurse) opinion for the same reasons expressed.  The examiner stated, however, that contrary to the March 2013 opinion he could not conclude the Veteran's hip, knee, and foot conditions were less likely as not or at least as likely as not related to his back condition without resorting to mere speculation.   The examiner's reasoning was that the combination of the Veteran's taking several medications, disabilities, and his inflammatory diet was capable of causing all his health conditions including tenosynovitis and degenerative joint disease.  "These inflammatory conditions developed gradually over many years since he was released from service. Only after he is consuming a metabolically healthy diet will it become clear how much of his degenerative joint disease is due to diet and how much is due to biomechanically compensating for his back"  The examiner noted that there are many patients with similar back conditions who do not have knee, hip, ankle, and foot degenerative disease.

The Veteran submitted lay statements and gave testimony at hearings in April 2009 and November 2012.  There, he described his disorders and stated that his disabilities began in 1976, which was five years after his accident.  He stated that his treatment began in 1980.  The Veteran's girlfriend also provided a statement, but it only described the appellant's symptoms over the past decade, many years after separation from active duty.  

Here, there is no competent evidence of compensably disabling arthritis on either hip, knee or foot within a year of the appellant's separation from active duty.  The Veteran's back injury and surgery are clearly documented, but the conditions claimed in this appeal do not appear in the service treatment records, or in the records pertaining to the care in the year following his separation from active duty.  

The Veteran believes that his disabilities are due to his back disability, but he does not have the education or training to make a complex medical decision to relate them.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is also no medical evidence to support his statements that these disabilities began in 1976 or within a year of separation.  

In January 2007, a private clinician, Dr. D.S. stated that the claimed disabilities might be related to his back disorder, but Dr. D.S. did not support this conclusion with any rationale.  Therefore, Dr. D.S.' opinion is assigned minimal probative weight.   In contrast the VA examiners' opinions are unanimous in stating that the claimed disabilities are not related to service directly or secondarily.  These opinions are cumulatively adequate because the examiners discussed the appellant's medical history, described his disabilities and associated symptoms in detail and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, these opinions are warrant great probative weight.  The November 2013 examiner declined to render an opinion regarding secondary service connection, explaining that to do so would be mere speculation because of the Veteran's inflammatory diet.  The examiner stated that only after the Veteran followed a metabolically healthy diet will it become clear how much of his degenerative joint disease is due to diet and how much is due to biomechanically compensating for his back.  The Board believes that this explanation of why rendering an opinion would be mere speculation substantially fulfills the requirements of the September 2013 Board remand.  Therefore, the preponderance of the probative evidence shows that the Veteran's disabilities are not related to service or to a service-connected condition.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

The claims are denied.


ORDER

Entitlement to service connection for bilateral hip disorders, bilateral knee disorders, and bilateral foot disorders, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome and bilateral lower extremity radiculopathy is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


